Case: 16-30626      Document: 00513801322         Page: 1    Date Filed: 12/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-30626
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CLINTON RODRIGUEZ, also known as South,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-352-9


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Clinton Rodriguez appeals the district court’s refusal to grant a sentence
reduction under 18 U.S.C. § 3582(c)(2). Rodriguez argues that he was eligible
for a sentence reduction and should have received one even though his initial
sentence was twice reduced for his substantial assistance to authorities.
       The district court correctly recognized that Rodriguez was eligible for a
reduction, but it declined to award one, noting that Rodriguez’s current 150-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30626    Document: 00513801322    Page: 2   Date Filed: 12/16/2016


                                No. 16-30626

month sentence was already well below the 240-month statutory minimum
sentence he originally faced. The district court’s decision is reviewed for an
abuse of discretion, and it was not required to reduce the sentence simply
because Rodriguez is eligible. See United States v. Cooley, 590 F.3d 293, 297
(5th Cir. 2009); United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). The
court considered the relevant factors and did not abuse its discretion by
declining to award any further reduction. See Cooley, 590 F.3d at 297.
      The judgment is AFFIRMED.




                                      2